Notice of Pre-AIA  or AIA  Status
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment 12/14/21.  Claims 1-10 and 12-16 are presented for examination.  In summary, the invention relates to applying different parameters/rules to different views/zones.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (USPN. 2016/0048783) in view of Sherman et al (USPN. 2019/0012330).

Regarding claims 1, 4 and 8, Peterson discloses a method and system for creating intelligent context aware interlinked comprising the steps of:

identifying a plurality of predefined context parameters associated with the map (pars. 3 and 30, predefined area rules for zones, user and server, and fig. 1 K, business parameters such as customers);
identifying a first subset of context parameters and a second subset of context parameters from the plurality of predefined context parameters, wherein the first subset of context parameters and the second subset of context parameters are subsets from the plurality of the predefined context parameters, wherein the first subset of context parameters describe topography or geography of a region represented by the map (par. 30 and 52, location/boundary based rules, par. 69-70, items 806-808, the change of map parcels into pieces of parcels changes the zones or boundaries using criteria), and further teaches unique locate operations for each area of notifications (par. 99), but Peterson does not explicitly teach a second parameter include a business parameter which describes how business opportunities are distributed across the region represented by the map.
However, Sherman teaches a business parameter which describes how business opportunities are distributed across the region represented by the map (par. 48, render data on the venue map of the zone, wherein business parameter is equated to sale data such as ticket point of sales and other historical data and predicted data, Sherman).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to use additional criteria from historical data and apply it on Peterson map (par. 99, adjusting the area of notification based on evaluation, Peterson).  One would have been motivated to use business parameter such as sales information from historical data on a displayed topography to render data on the venue map for a specified zone (par. 48, render data on the venue map at a zone, Sherman).
Peterson in view of Sherman teach, 

re-zoning the initial set of zones including at least two zones by adjusting a boundary or boundaries between at least two zones of the initial set of zones of the map using correlations between the initial zoning of the map and the business parameter included in the second subset of context parameters to create an adjusted set of zones (pars. 52 and 60, excavation entities subdivided into areas of notification designated A, B and C, and See fig. 8, par. 69-70, 806-808, the change of map parcels into pieces of parcels changes the zones or boundaries, Peterson, in view of business parameter of sales as done in Sherman, par. 48);
storing the adjusted set of zones of the map (pars. 40 and 60, visual display provided to the user, Peterson, and fig. 14, items 1410, 1412 and 1416 and par. 99, store unique member notifications, Peterson). 


5. Peterson in view of Sherman teach,
fetching historical data from a historical data system (116) storing at least one selected from the set comprising the map (102), corresponding outer boundary of the region represented by the map (102), the plurality of predefined context parameters, the first subset of context parameters, the second set of context parameters, the initial zoning of the map (102), and the context aware interlinked 

6.    Peterson in view of Sherman teach,
the first subset of context parameters identify roads in the region represented by the map, such that the initial set of zones are created based on the roads in the region ((pars. 35 and 83, road feature layers and geo coordinates, Peterson) and wherein the business parameter describes a distribution of at least one of the following across the region: revenue, consumer density, revenue per capita, sales per capita, service center density and personnel density (par. 48, sales from historical data, Sherman)

7.    Peterson in view of Sherman teach,
the step of generating context aware interlinked zones for the map (102) uses correlations between the initial zoning of the map (102) and the business parameter using methods selected from statistical methods, numerical methods, expert systems based methods, artificial intelligence based methods, machine learning methods and any combination thereof (par. 42, rules engine comprises an algorithm that compares user identified geo data to predefined data stored and calculates, note that user defined polygon may be divided into zones 1, 2 and 3, Peterson).

12. Peterson in view of Sherman teach, wherein the geography or topography described by the first subset of context parameters includes roads in the region represented by the map, such that the processor is configured to create the initial zoning based on the roads in the region (pars. 35 and 83, road feature layers and geo coordinates, Peterson).



14. Peterson in view of Sherman teach the business parameter describes customer distribution across the map, the processor to re-zone the map based on customer distribution across the map (ticket point of sales, par. 48, Sherman).

15.  Peterson in view of Sherman teach wherein the processor rezones the map such that at least two zones, after the boundary there between is adjusted, have an equal number of customers (par. 52, business rules and analysis of the business rules values against area and par. 69-70, 806-808, the change of map parcels into pieces of parcels changes the zones or boundaries using criteria, Peterson).

16.  Peterson in view of Sherman teach wherein the business parameter describe revenue distribution or sales distribution across the map, such that the processor is configured to rezone the map based on revenue distribution or sales distribution (fig. 1K, customers to notify par. 52, business rules and analysis of the business rules values against area, Peterson, and par. 48, sales, Sherman).

Regarding system claims 2, 3, 9 and 10, they claim substantially the same subject matter as rejected method claims 5-7 above and are therefore rejected on the merits.

Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive in view of a New Grounds of rejection.

Applicant alleges Peterson does not teach rezoning multiple zones.
Examiner relies on Peterson in view of Sherman for the teaching of multiple zones.
For example, the creating an initial zoning for the map using the outer boundary of region represented by the map and the topography or geography described by the first subset of context parameters (par. 52, boundary of the dig area, Peterson) is taught by Peterson.  To create an adjusted set of zones including at least two zones for the map (pars. 48 and 61, “modifying portion of the venue map… based on tickets sold in a zone”, alterations, “zones may be assigned by the venue” and “visually distinguishing the sections in one zone from another”, Sherman), is taught by Peterson in view of Sherman.  Applicant questions why would someone want to modify Peterson based on sales for excavation.  In response, there are many business aspects why one would want to subdivide and manipulate the geographic regions of Peterson visually (fig. 1B and 5, par. 31, Peterson) such as based on type of materials and excavation needed for different map regions, using new and known business/historical data, to differentiate alterations (pars. 48 and 61, Sherman).
As such, all allegations are believed moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data processing such as map zoning:
USPN. 9813610
USPN. 20110307648

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




February 1, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153